 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SCOTT JOHNSON,                                   No. 2:15-cv-02698-KJM-EFB
11                       Plaintiff,
12           v.                                        ORDER
13    WEN ZHI DENG, et al.,
14                       Defendants.
15

16                  In this case brought under the Americans with Disabilities Act (ADA), with related

17   claims, the court previously adopted the magistrate judge’s findings and recommendations and

18   granted plaintiff's motion for entry of default judgment against defendant Rai Rocklin Investments,

19   LLC. Concomitantly, the court awarded plaintiff statutory damages in the amount of $12,000 and

20   granted plaintiff an injunction requiring Rai Rocklin to provide an accessible restroom in

21   compliance with the Americans with Disabilities Act Accessibility Guidelines (ADAAG). Order,

22   ECF No. 52; see ECF No. 51 (findings and recommendations). In that same order, the court denied

23   plaintiff’s request for costs and attorneys’ fees, without prejudice to plaintiff’s refiling in

24   compliance with Local Rules 292 and 293. ECF No. 52 at 2. Plaintiff’s renewed motion for

25   attorneys’ fees is now before the court. Fees Mot., ECF No. 54-1. Two of the four remaining

26   defendants, Wen Zhi Deng and Cheng Fa Fang, have filed a statement of non-opposition. ECF No.

27   57 (“So long as Plaintiff seeks an attorney fee award against Defendant Rai Rocklin Investments,

28   /////
                                                      1
 1   LLC only, these Defendants have no opposition to the motion.”). The other two remaining
 2   defendants, Yan An Liang and Ying Feng Xu, filed no response.
 3                  Plaintiff also has moved for partial summary judgment of his remaining California
 4   Unruh Civil Rights Act claims against the defendants remaining in this action, namely Deng, Fang,
 5   Yan An Lian and Ying Feng Xu. Mot., ECF No. 55. Defendants Deng and Fang opposed, Opp’n,
 6   ECF No. 56, and plaintiff filed a reply, Reply, ECF No. 59.
 7   I.     MOTION FOR ATTORNEYS’ FEES & COSTS
 8                  In the court’s discretion, a prevailing party in an ADA case may recover reasonable
 9   attorneys’ fees and costs. 42 U.S.C. § 12205. The California Unruh Civil Rights Act also permits
10   a prevailing party to recover attorneys’ fees. Cal. Civ. Code § 52(a). Courts use the lodestar method
11   to assess the reasonableness of attorneys’ fees. Antoninetti v. Chipotle Mexican Grill, Inc., 643
12   F.3d 1165, 1176 (9th Cir. 2010). Under the lodestar method, fees are calculated by multiplying the
13   number of hours the prevailing party reasonably expended on the litigation by a reasonable hourly
14   rate. Id. In its lodestar assessment, the court excludes hours not reasonably expended because they
15   are “excessive, redundant, or otherwise unnecessary.” See Jankey v. Poop Deck, 537 F.3d 1122,
16   1132 (9th Cir. 2008) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). The court may
17   also make an upward or downward adjustment to the fee calculation to provide reasonable
18   compensation. See Blum v. Stenson, 465 U.S. 886, 898–901 (1984); Hensley, 461 U.S. at 434 n.9.
19          A.      Reasonable Hourly Rates
20                  In assessing applications for attorneys’ fees, the court calculates the reasonable
21   hourly rate according to the prevailing market rates in the relevant legal community. Ingram v.
22   Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011) (“We have held that ‘[i]n determining a reasonable
23   hourly rate, the district court should be guided by the rate prevailing in the community for similar
24   work performed by attorneys of comparable skill, experience, and reputation.’”) (quoting Chalmers
25   v. City of Los Angeles, 796 F.2d 1205, 1210–11 (9th Cir. 1986)). The relevant legal community is
26   generally the forum district, with local hourly rates derived from rates for similar work by attorneys
27   and paralegals of similar experience, skill and reputation. Gonzalez v. City of Maywood, 729 F.3d
28   1196, 1205–06 (9th Cir. 2013).
                                                        2
 1                     Plaintiff identifies six attorneys who have worked on the default judgment matter
 2   for which he seeks fees. Plaintiff’s counsel Mark Potter seeks $350 per hour, noting more than 95
 3   percent of his practice is devoted to disability issues and representing that “[h]is expertise and
 4   experience with ADA cases is almost unparalleled in California.” Fees Mot. at 7;1 Potter Decl.,
 5   ECF No. 54-3 ¶ 5. Phyl Grace, who has been practicing law for 22 years and during the last decade
 6   has focused exclusively on disability access litigation, requests $300 per hour. Fees Mot. at 7;
 7   Potter Decl. ¶ 6. Mary Melton, who has been practicing law, though not disability rights law, for
 8   24 years, seeks $300 per hour. Fees Mot. at 7–8; Potter Decl. ¶ 7. Dennis Price, who has litigated
 9   disability rights cases since 2012, seeks $250 per hour. Fees Mot. at 8; Potter Decl. ¶ 8. Sara
10   Gunderson has litigated disability rights cases for the last two years and seeks $200 per hour. Fees
11   Mot. at 8; Potter Decl. ¶ 9. Finally, Elliott Montgomery, who appears to be relatively new to
12   disabilities rights law, also seeks $200 per hour. Fees Mot. at 8–9; Potter Decl. ¶ 10.
13                     Regarding hourly rates, in addressing similar cases, courts in this district have found
14   the prevailing market rate for a partner with Mr. Potter’s experience is $300 per hour while a $250
15   rate is appropriate for senior attorneys and rates of $150 to $200 per hour are appropriate for
16   associate attorneys. See, e.g., Johnson v. Hey Now Properties, LLC, No. 216CV02931WBSKJN,
17   2019 WL 586753, at *3 (E.D. Cal. Feb. 13, 2019); Johnson v. Akins, No. 216CV02067MCEKJN,
18   2018 WL 1763228, at *2-3 (E.D. Cal. Apr. 12, 2018) (reviewing cases and finding $300 appropriate
19   for Potter and $200 appropriate for Grace). This court finds the rates outlined in Hey Now
20   Properties are the appropriate, prevailing rates in this district and will award Mr. Potter $300 per
21   hour, Ms. Grace $250, Ms. Melton $250 per hour, and Mr. Price, Ms. Gunderson and Mr.
22   Montgomery $150 per hour.
23             B.      Hours Reasonably Expended
24                     Plaintiff as the movant has the burden of establishing the reasonable number of
25   hours expended. Hensley, 461 U.S. at 437. The court considers whether “hours claimed . . . are
26   excessive, redundant or otherwise unnecessary,” Van Gerwen v. Guarantee Mut. Life Co., 214 F.3d
27

28   1
         All citations to the parties’ briefs refer to ECF page numbers, not the briefs’ internal pagination.
                                                            3
 1   1041, 1047 (9th Cir. 2000), and, in the absence of adequate documentation supporting the number
 2   of hours expended on the lawsuit, “the district court may reduce the award accordingly,” Hensley,
 3   461 U.S. at 433.
 4                   Plaintiff seeks $22,295.00 for 68.8 hours of work in this matter. Fees Mot. at 13,
 5   20; Billing Statements, ECF No. 54-4. This is a significant fee request for a default judgment, and
 6   the vast majority of the amount requested owes to counsel’s hours spent litigating this case against
 7   the non-defaulted defendants. Plaintiff argues he should recover fees for that time because:
 8                   While this is a judgment derived from a default judgment . . . This is
                     not a standard default judgment. This matter had active defendants
 9                   in the matter [sic] which Plaintiff was required to resolve this matter
                     with and expend necessary fees and costs for which Defendant
10                   Rocklin is responsible for as that work is not severable from the
                     efforts that were required to obtain the judgment against him [sic].
11

12   Fees Mot. at 14. Plaintiff provides no authority for this position. The court notes it is not yet clear
13   whether plaintiff will prevail on his claims against the remaining defendants and thus it remains
14   unclear whether plaintiff will be able ultimately to recover all the fees identified here. See McCown
15   v. City of Fontana, 565 F.3d 1097, 1103 (9th Cir. 2009) (plaintiff cannot recover attorneys’ fees
16   for unsuccessful claims unrelated to successful claims unless all claims arise from common core
17   facts and related legal theories, in which case court considers significance of plaintiff’s overall
18   relief obtained). Moreover, although plaintiff previously agreed his ADA claims against the
19   remaining defendants should be dismissed as moot, plaintiff indicates he intends to litigate his
20   Unruh Act claim against these defendants and presumably intends to recover the fees identified
21   here, as well as fees yet to be incurred, should he prevail. See ECF No. 55 (pending motion for
22   summary judgment against remaining defendants). Plaintiff provides no justification for the court’s
23   prematurely awarding these additional fees when it is not yet able to determine plaintiff’s ultimate
24   level of success. At this stage, the record does not support holding Rocklin responsible for fees
25   attributable to plaintiff’s litigation against the remaining defendants, or setting up the potential that
26   plaintiff could seek to recover these fees twice should he prevail on the Unruh Act claims against
27   the remaining defendants. Cf. Uriarte-Limon v. Leyva, No. EDCV16194JGBKKX, 2017 WL
28   5665016, at *5 (C.D. Cal. June 30, 2017) (plaintiff not entitled to recover based on “hours he spent
                                                         4
 1   litigating his claims against . . . a defendant in this case who settled his claims with Plaintiff before
 2   trial”); Pension Tr. Fund for Operating Engineers v. Kickin Enterprises, No. C-11-03685 JCS,
 3   2012 WL 6711557, at *9 (N.D. Cal. Dec. 20, 2012), report and recommendation adopted, No. C-
 4   11-3685 EMC, 2013 WL 12173603 (N.D. Cal. Feb. 14, 2013) (finding unreasonable plaintiffs’
 5   request for counsel’s hours billed for previously dismissed defendant, even where remaining
 6   defendant against whom default judgment was entered was allegedly sole shareholder of dismissed
 7   defendant).
 8                    Accordingly, as to Mr. Potter’s hours, the court deducts the following hours
 9   attributable to litigation against the non-defaulting defendants:
          Date                                   Task                                 Hours       Citation
10
      1/28/2016 instructed assistant to send default warning letters to                0.2         Billing
11                   defendants Deng and Fang                                                    Statements
                                                                                                    at 2.
12       2/3/2016     checked military deployment status of defendants Deng and         0.8          Id.
13                    Fang
         2/18/2015    reviewed and analyzed Answer Filed by Defendants Deng             0.7          Id.
14                    and Fang; updated case notes
         4/21/2016    reviewed initial disclosures of defs. Deng and Fang;              0.2       Id. at 3.
15                    updated case notes
         11/2/2016    reviewed email from court's Admin Assistant re VDRP               0.2          Id.
16
                      neutral mediator assigned to case; instructed staff to
17                    respond consenting to the appointment2
         11/10/2016   reviewed letter re appointment of mediator                        0.2          Id.
18       11/29/2016   reviewed email from mediator re mediation date and                0.2          Id.
                      instructed assistant to respond
19       11/30/2016   reviewed email from mediator to staff re mediation date;          0.2          Id.
20                    instructed staff to notify client
         12/12/2016   instructed assistant to respond to defense counsel with           0.2          Id.
21                    proposed mediation dates
         12/28/2016   instructed staff to follow up with mediation re new               0.2          Id.
22                    mediation date; instructed staff to notify client re new
                      mediation note
23
         2/10/2017    drafted mediation brief and instructed staff to submit             1           Id.
24       2/14/2017    reviewed defs. Deng and Fang's mediation statement                0.2          Id.

25

26   2
       Because the court referred this matter to its Voluntary Dispute Resolution Panel only after the
27   individual defendants had appeared and Rocklin had defaulted, the fees associated with VDRP
     are fairly attributed to litigation against the remaining defendants.
28
                                                         5
 1       2/15/2017    reviewed Defs. Xu and Liang's mediation statement;                 0.3         Id.
                      updated case notes
 2
         2/17/2016    instructed staff to send reminder to client re mediation           0.1         Id.
 3       2/21/2016    drafted plaintiff’s mediation brief; instructed staff to submit     1          Id.
         2/28/2017    reviewed notice of completion of VDRP                              0.1         Id.
 4       3/30/2017    reviewed defense counsel's request to appear telephonically        0.1         Id.
         4/5/2017     reviewed defense counsel's request to appear telephonically        0.1         Id.
 5                    for status conference
 6       5/5/2017     reviewed and analyzed Answer Filed by Defendants Liang             0.5         Id.
                      and Xu; updated case notes
 7       6/7/2017     reviewed defendants' motion to dismiss complaint; notes to         0.4         Id.
                      file
 8       6/29/2017    drafted plaintiff's opposition to Defs' motion to dismiss           1          Id.
                      complaint
 9
         7/12/2017    reviewed order vacating hearing of Defs' motion to dismiss         0.1         Id.
10       8/10/2017    reviewed court's order dismissing plaintiff's ADA claim and        0.2      Id. at 4.
                      denying motion to dismiss complaint
11

12   Further, the court notes Mr. Potter estimated eight hours to review the opposition brief, draft the

13   reply brief and attend oral argument with respect to the motion for attorneys’ fees. Billing

14   Statement at 4. As noted, however, defendants Deng and Fang filed a statement of non-opposition,

15   ECF No. 57, plaintiff did not file a reply, and the court did not hold oral argument. See ECF No.

16   58. The court therefore disregards plaintiff’s eight-hour estimate. Taking account of all the above

17   deductions, Mr. Potter spent 17.23 litigating this case as to the defaulted defendant.

18                    As to Ms. Grace, her billing statement includes almost exclusively entries for time

19   spent discussing this case with defense counsel. By definition, the defaulted defendant never

20   appeared and thus never had counsel with whom Ms. Grace could speak. The court therefore finds

21   Ms. Grace presents recoverable hours only for the following entries:

22          Date                           Task                           Hours         Citation
         9/27/2016    drafted request for entry of default of Def. Rai    0.3   Billing Statements at 6.
23
                      Rocklin; instructed staff to file
24       11/10/2017   email to defense counsel re no ruling from the      0.1      Billing Statements at 7.
                      court on motion for default judgment
25       11/10/2017   phone conference with defense counsel re no         0.2      Billing Statements at 7.
                      ruling on motion for default judgment
26

27
     3
      33.4 (hours claimed) – 8.2 (court reductions identified in table) – 8 hours (reviewing opposition,
28   drafting reply and attending hearing) = 17.2 hours.
                                                      6
 1   Accordingly, 0.6 hours of Mr. Grace’s time is recoverable here.
 2                    Ms. Melton’s billing statement includes only a 0.1 hour entry fairly attributable to
 3   the defaulted defendant. See id. at 8 (“2/22/2017 instructed staff to file Notice of Appearance”).
 4   Mr. Price includes 1.2 such hours. See id. at 9 (“9/26/2017 drafted Request for telephonic
 5   appearance for motion for default judgment hearing; instructed assistant to file” and “9/27/2017
 6   Prepared for and telephonically appeared at Motion for default judgment against Rai Rocklin
 7   Investments, LLC hearing”). Each entry on Mr. Montgomery’s time sheet pertains only to
 8   communications and activities concerning the non-defaulting defendants and therefore his time
 9   should not be billed against the defaulting defendant. See id. at 11–12.
10                    In light of the above analysis, the court will award fees as follows:
11             Attorney                   Rate                    Hours                       Total
12            Mark Potter                 $300                     17.2                       $5,160
13             Phyl Grace                 $250                      0.6                       $150
14            Mary Melton                 $250                      0.1                        $25
15            Dennis Price                $150                      1.2                       $180
16           Sara Gunderson               $150                      0.4                        $60
17      Elliott Montgomery                $150                       0                         $0
18                            Totals                            19.5 hours                    $5,575
19                    These figures are consistent with the recoverable hours and fees typical in ADA
20   default judgment cases. See, e.g., Johnson v. Waterloo Enterprises, Inc., No. 2:16-CV-711-MCE-
21   KJN, 2017 WL 5608110, at *5 (E.D. Cal. Nov. 21, 2017) (awarding $3,240.00 in fees for 10.8
22   hours obtaining default judgment against lone defendant); Johnson v. Patel, No. 2:15-CV-02298-
23   MCE-EFB, 2017 WL 999462, at *3 (E.D. Cal. Mar. 15, 2017) (awarding $2,640.00 in fees for 8.8
24   hours work in obtaining default judgment). Plaintiff does not argue for any alternate to the lodestar
25   method as a means of calculating fees, and the court therefore need not consider any other approach.
26   See Fees Mot. at 14.
27   /////
28
                                                         7
 1             C.     Costs
 2                    “Both the Unruh Act and the ADA authorize a prevailing plaintiff to recover . . .
 3   costs.” Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1016 (C.D. Cal. 2014) (citing 42 U.S.C.
 4   § 12205; Cal. Civ. Code § 52(a)). A prevailing party may recover out-of-pocket expenses that
 5   counsel normally charges fee-paying clients. Dang v. Cross, 422 F.3d 800, 814 (9th Cir. 2005).
 6   The requested costs must be reasonable in amount. Harris v. Marhoefer, 24 F.3d 16, 20 (9th Cir.
 7   1994).
 8                    Plaintiff seeks $805 in costs. These costs include service costs ($205), filing fees
 9   ($400) and investigation costs ($200). Fees Mot. at 18; Potter Decl. ¶ 4. This request is modest
10   and is unopposed; the court grants the request.
11             D.     Conclusion
12                    Plaintiff is entitled to $6,3804 in fees and costs.
13   II.       MOTION FOR SUMMARY JUDGMENT
14                    The court previously dismissed plaintiff’s ADA claims against the four individual
15   defendants in this action, with plaintiff’s agreeing that, because those individuals no longer own
16   the restaurant at issue, the ADA claims against them were moot. See Prior Order, ECF No. 46. In
17   resolving that motion, the court rejected the individual defendants’ argument that the court should
18   decline to exercise supplemental jurisdiction over the California Unruh Act claims pending against
19   them. See id. at 3–5. Because plaintiff’s ADA claim against Rai Rocklin remained live, the court
20   retained jurisdiction over the state law claims but instructed plaintiff to “either move for default
21   judgment against defendant Rai Rocklin before the assigned magistrate judge or show cause why
22   this court should not dismiss Rai Rocklin and then dismiss the pendant state law claim so that it
23   may be adjudicated in state court.” Id. at 4–5.
24                    As discussed above, plaintiff has since obtained default judgment against Rai
25   Rocklin. Thus, the only live claims before this court are the state law claims against the remaining
26   individual defendants. As noted, plaintiff has moved for summary judgment on those claims and,
27

28   4
         $5,575 in fees + $805 in costs = $6,380.
                                                           8
 1   in opposition, defendants Deng and Fang renew their request that the court decline to exercise
 2   supplemental jurisdiction.5
 3                   When the claim over which the court has original jurisdiction is dismissed or
 4   otherwise eliminated, a federal court has discretion to remand or dismiss the remaining state claims.
 5   28 U.S.C. § 1367(c)(3). “When the balance of . . . [relevant] factors indicates that a case properly
 6   belongs in state court, as when the federal-law claims have dropped out of the lawsuit in its early
 7   stages and only state-law claims remain, the federal court should decline the exercise of jurisdiction
 8   by dismissing the case without prejudice.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350
 9   (1988) (citations omitted). Indeed, “in the usual case in which all federal-law claims are eliminated
10   before trial, the balance of factors to be considered under the pendent jurisdiction doctrine—judicial
11   economy, convenience, fairness, and comity—will point toward declining to exercise jurisdiction
12   over the remaining state-law claims.” Id. at 350 n.7 (citations omitted); Acri v. Varian Assocs.,
13   Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (“The Supreme Court has stated, and we have
14   often repeated, that ‘in the usual case in which all federal-law claims are eliminated before trial,
15   the balance of factors will point toward declining to exercise jurisdiction over the remaining state-
16   law claims.’”). Continuing to assert federal jurisdiction over purely state law claims is less
17   compelling when the federal claim is eliminated at an early stage of the litigation, as here.
18   Carnegie-Mellon, 484 U.S. at 351 (“When the single federal-law claim in the action was eliminated
19   at an early stage of the litigation, the District Court had a powerful reason to choose not to continue
20   to exercise jurisdiction.”).
21                   Here, the federal claims in this case have been eliminated. Only state law claims
22   remain. Relying heavily on cases in which federal claims remained pending before the federal
23   court, plaintiff urges this court to retain jurisdiction because “[t]he two violations (of the ADA and
24   Unruh) are entirely intertwined” and he should not be “[f]orc[ed] . . . to litigate two nearly identical
25   cases in separate venues.” Reply at 3–5. But there is no live federal claim here and thus no risk
26   plaintiff will be required to pursue his federal action in federal court and his state action in state
27
     5
      Although the four individual defendants jointly submitted the motion to dismiss, ECF No. 43,
28   only defendants Deng and Fang oppose summary judgment.
                                                      9
 1   court simultaneously. Moreover, although the case was filed in 2015, the court’s involvement thus
 2   far has been relatively modest. The parties explored settlement for more than a year, see ECF No.
 3   12 (Feb. 17, 2016 minute order directing parties to discuss settlement); ECF No. 30 (March 2, 2017
 4   minute order setting a pretrial scheduling conference after VDRP was unsuccessful), and, to date,
 5   the court has only resolved a motion to effect service and defendants’ motion to dismiss, approved
 6   of default judgment and now awarded related attorneys’ fees against Rai Rocklin. Under similar
 7   circumstances, courts have declined to exercise supplemental jurisdiction over remaining state law
 8   claims. See, e.g., Barnes v. Marriott Hotel Servs., Inc., No. 15-CV-01409-HRL, 2017 WL 635474,
 9   at *13 (N.D. Cal. Feb. 16, 2017) (resolving motion for summary judgment on ADA claim and
10   declining to exercise supplemental jurisdiction over remaining state law claims); Johnson v.
11   Compton, No. 216CV02961JAMCKD, 2018 WL 3203125, at *2 (E.D. Cal. June 28, 2018) (same);
12   Moore v. Saniefar, No. 1:14-CV-01067-SKO, 2017 WL 1179407, at *10 (E.D. Cal. Mar. 29, 2017)
13   (same). Guided by precedent and values of economy, convenience, fairness and comity, the court
14   declines to exercise jurisdiction over the remaining state law claims. See Zochlinski v. Regents of
15   Univ. of California, 538 F. App’x. 783, 784 (9th Cir. 2013) (“The district court properly declined
16   to exercise supplemental jurisdiction over Zochlinski’s state law claims after dismissing his federal
17   claims.”).
18                   Accordingly, the court DISMISSES Johnson’s Unruh Act claims without prejudice
19   to refiling in state court.
20                   IT IS SO ORDERED.
21   DATED: March 6, 2019.
22
                                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                       10
